Citation Nr: 0430451	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active service from September 1974 to October 
1975.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied a number of claims including 
service connection for bilateral hearing loss and tinnitus.  
The current issues on appeal were the subject of remands by 
the Board of Veterans' Appeals (Board) in December 2000 and 
October 2002


FINDING OF FACT

Bilateral hearing loss and tinnitus were not present during 
or for many years after service and are not otherwise related 
to service


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 
Upon receipt of the veteran's claim for benefits, in December 
1998, the RO sent the veteran a letter notifying him of his 
rights in the VA claims process.  The letter advised the 
veteran of the evidence needed to establish entitlement to 
service connection.  The veteran was notified of the 
information that he needed to provide in support of his 
claims and was requested to advise VA of any additional 
information or evidence he wanted it to try and obtain.  By 
letter dated in September 2001, the RO notified the veteran 
of his and VA's respective obligations with respect to 
providing information and obtaining evidence; informed him of 
the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); and advised 
him that he could submit any pertinent evidence in his 
possession.

The June 1999 statement of the case notified the veteran of 
the laws and regulations relating to service connection.  The 
March 2003 supplemental statement of the case specifically 
set forth the regulation pertaining to VA's duty to assist.  
These documents advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains the veteran's service personnel 
and service medical records.  The veteran has been afforded 
VA examination in 2001 with an addendum examination report 
and opinion in March 2003.  The veteran has not provided 
authorization for the release of any information not obtained 
by the VA.  Accordingly, the Board finds that the VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Background
The veteran's service medical records show that he was 
knocked out by another soldier in August 1975.  Examination 
revealed bleeding from the right ear canal and the canal was 
irrigated.  In September 1975, it was noted that that he had 
been punched in the ear in a fight in August and had a 
superficial laceration to the external ear canal but that the 
tympanic membrane was within normal limits.  Later in 
September, the veteran reported that he had had a headache 
for a week; he was treated for nose, throat, and chest 
congestion.

On the veteran's October 1975 separation examination, he 
reported that he had not had any hearing loss, but had or had 
had ears, nose, or throat trouble.  He later indicated that 
he had had sore throats several times a year.  His ears were 
normal.  Audiological testing showed decibel thresholds at 10 
or less at all frequencies tested, except for a right ear 20-
decibel threshold at 500 hertz.

In December 1998, the veteran submitted a claim for VA 
benefits, reporting that he had ringing in his right ear and 
hearing loss since August.  In May 1999, the veteran reported 
that ever since the head injury, his ringing in the ears and 
hearing loss had steadily worsened.

On a November 2001 VA audiology examination, the veteran 
complained of hearing loss and tinnitus since a head injury 
in service.  After audiological testing, the diagnosis was 
normal hearing through 3000 hertz with moderate sensorineural 
hearing loss and severe sensorineural hearing loss in the 
right and left ears respectively at 4000 hertz.  The 
audiologist commented that the veteran's hearing was normal 
after the head injury in service and that the veteran had a 
history of noise exposure in service.  The audiologist opined 
that the veteran's hearing loss and tinnitus "may be" 
related to military noise exposure.

During a December 2001 VA otolaryngology examination, the 
examiner found no relevant ear, nose, or throat abnormality, 
and gave an impression of chronic headaches.  

In March 2003 an addendum to the November 2001 audiology 
examination was prepared by the supervisory audiologist at 
the VAMC.  That addendum contains a review of pertinent 
service medical records.  The audiologist noted that the 
veteran had had occupational noise exposure for over 26 
years.  The audiologist opined that the hearing loss and 
tinnitus were not related to the head injury in service, and 
that it was more likely than not that the veteran's hearing 
loss and tinnitus were due to occupational noise exposure.  


III.  Analysis
The veteran claims that he has tinnitus and hearing loss as 
the result of a head injury in service.  Service connection 
will be granted for disability resulting from disease or 
injury which was incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, including sensorineural hearing loss, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The record shows the veteran was struck on the head in 
service and incurred a superficial laceration to the right 
ear canal.  His hearing was within normal limits at service 
separation, and there was no suggestion of tinnitus or 
hearing loss at any time after service until December 1998 
when the veteran filed this claim for compensation benefits.  
A VA audiologist commented on a November 2001 examination 
that the veteran's current tinnitus and hearing loss "may 
be" related to service.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
such medical opinions expressed in terms of "may" also 
implies "may" or "may not" and are too speculative to 
establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (Medical opinions employing the phrase 
"may" or "may not" are speculative.)  More persuasive is 
the later addendum to the November 2001 examination, which 
concludes that it is more likely that the veteran's tinnitus 
and hearing loss were due to post-service occupational noise 
exposure.  

For the above reasons, the Board finds that the weight of the 
credible evidence is against the claim for service connection 
for tinnitus and hearing loss.  In reaching the above 
determination, the Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, and not in equipoise, such 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



